DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           MISTY HOPKINS,
                              Appellant,

                                    v.

               BROWARD COUNTY SHERIFF'S OFFICE,
                          Appellee.

                              No. 4D19-3841

                              [June 25, 2020]

   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Jeffrey R. Levenson, Judge; L.T. Case
No. CACE 19-013501 (09).

   Misty Hopkins, Miami Gardens, pro se.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

GERBER, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.